Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miss. Cynthia K. Stephenson on 7/18/22. 
The application has been amended as follows:

Amendments to the Claims
Cancellation of claims 33 and 34.  
Amendment to claims as follows:

	1.  (Currently amended)  A program generation method for modifying a program code before writing the modified program code to an electronic control unit (ECU), the program generation method comprising:
	before writing modified program code to the ECU:
		extracting a control flow that represents a call-return relationship between functions as well as extracting the functions themselves from a program code;
	determining a predetermined importance of a user safety corresponding to each of the extracted functions, wherein the predetermined importance is determined based on a risk ranking table that indicates, for respective callable functions, the predetermined importance of an impact of a callable function on the user safety; and
	inserting a check instruction into high-importance functions among the control flows of the identified functions in the program code upon a determination that a predetermined importance of at least one of the extracted functions exceeds an importance threshold, as modified program code executable by the ECU, to 

	2.  (Previously presented)  The program generation method of claim 1, wherein
	the check instruction checks whether the program code is executable based on the extracted control flow.

	3.  (Previously presented)  The program generation method of claim 1, wherein
	the program code includes 
		a caller function and, 
		a callee function that is called by the caller function and returns control to the caller function, and
	the check instruction includes a return instruction that (i) stores a return address from the callee function to the caller function in a secure region and (ii) performs a return process to return from the callee function to the caller function based on the stored return address.

	4.  (Original)  The program generation method of claim 3, wherein
	the return instruction performs the return process that returns to the return address stored in the secure region.

	5.  (Original)  The program generation method of claim 3, wherein
	the return instruction compares a first return address and a second return address, the first return address stored in the secure region and the second return address stored in a stack region when the caller function calls the callee function for returning from the callee function to the caller function, and performs the return process to return to the first return address or the second return address upon determining a match between the first return address and the second return address.
	6.  (Previously presented)  The program generation method of claim 1, wherein
	the predetermined importance of the user safety corresponding to each of the extracted functions is further determined based on frequency of use of the extracted functions.

	7.  (Previously presented)  The program generation method of claim 1, wherein
	the program code is written in an electronic control unit disposed in a vehicle, and
	the predetermined importance of the user safety corresponding to each of the extracted functions is determined according to a safety of a vehicle user when the extracted functions are relevant to the safety of the vehicle user.

	8.  (Previously presented)  The program generation method of claim 1, wherein
	the check instruction is configured to be selectively performable based on the predetermined importance of the user safety corresponding to each of the extracted functions.

	9.  (Currently amended)  An electronic control unit comprising:
	a memory; and
	an arithmetic unit configured to perform a program that has a check instruction inserted into high-importance functions among control flows of identified functions in a program code as modified program code executable by the electronic control unit, before writing the modified program code to the electronic control unit, based on a determination that a predetermined importance of a user safety corresponding to at least one of functions extracted from the program code exceeds an importance threshold, wherein the predetermined importance is determined based on a risk ranking table that indicates, for respective callable functions, the predetermined importance of an impact of a callable function on the user safety, for 

	10.  (Previously presented)  The electronic control unit of claim 9, wherein
	the check instruction checks whether the program code is executable based on the control flow, and
	the electronic control unit further includes:
	a detector unit configured to detect an abnormality of the control flow by monitoring an output of the check instruction; and
	a processor configured to perform a predetermined process based on a detection result of the processor.

	11.  (Previously presented)  The electronic control unit of claim 9, wherein
	the program code includes 
		a caller function, and 
		a callee function that is called by the caller function and returns control to the caller function, and
	the check instruction includes a return instruction that (i) stores a return address from the callee function to the caller function in a secure region and (ii) performs a return process to return from the callee function to the caller function based on the stored return address.

	12.  (Original)  The electronic control unit of claim 11, wherein
	the return instruction performs the return process that returns to the return address stored in the secure region.

	13.  (Original)  The electronic control unit of claim 11, wherein
	the return instruction compares a first return address and a second return address, the first return address stored in the secure region and the second return address stored in a stack region when the caller function calls the callee function for returning from the callee function to the caller function, and performs the return process to return to the first return address or the second return address upon determining a match between the first return address and the second return address.

	14.  (Previously presented)  The electronic control unit of claim 11, wherein
	the predetermined importance of the user safety corresponding to at least one of the functions is further determined based on frequency of use of the functions.

	15.  (Previously presented)  The electronic control unit of claim 9, wherein
	the program code is written in the electronic control unit disposed in a vehicle, and
	the predetermined importance of the user safety corresponding to at least one of the functions is determined according to a safety of a vehicle user when the functions are relevant to the safety of the vehicle user.

16.  (Currently amended)  An electronic control unit comprising:
a memory;
an arithmetic unit configured to perform a program that has a check instruction inserted into high-importance functions among control flows of identified functions in a program code as modified program code executable by the electronic control unit, before writing the modified program code to the electronic control unit, based on a determination that a predetermined importance of a user safety corresponding to at least one of functions extracted from the program code exceeds an importance threshold, wherein the predetermined importance is determined based on a risk ranking table that indicates, for respective callable functions, the predetermined importance of an impact of a callable function on the user safety, for 
an instruction selector configured to select, at execution time, the check instruction to be performed based on the predetermined importance of the functions.

	17.  (Currently amended)  The electronic control unit of claim 16, wherein
	the check instruction checks whether the control flow is 
	the electronic control unit further includes:
	a detector unit configured to detect an abnormality of the control flow by monitoring an output of the check instruction; and
	a processor configured to perform a predetermined process based on a detection result of the processor.

	18.  (Previously presented)  The electronic control unit of claim 16, wherein
	the program code includes a caller function and a callee function that is called by the caller function and returns control to the caller function, and
	the check instruction includes a return instruction that (i) stores a return address from the callee function to the caller function in a secure region and (ii) performs a return process to return from the callee function to the caller function based on the stored return address.

	19.  (Original)  The electronic control unit of claim 11, wherein
	the return instruction performs the return process that returns to the return address stored in the secure region.

	20.  (Original)  The electronic control unit of claim 11, wherein
	the return instruction compares a first return address and a second return address, the first return address stored in the secure region and the second return address stored in a stack region when the caller function calls the callee function for returning from the callee function to the caller function, and performs the return process to return to the first return address or the second return address upon determining a match between the first return address and the second return address.

	21.  (Previously presented)  The electronic control unit of claim 16, wherein
	the program code is written in the electronic control unit disposed in a vehicle, and
	the electronic control unit further includes:
	an operation state detector configured to receive an operation state of the vehicle; and
	an importance changer configured to change the predetermined importance of the functions according to the detected operation state detected by a vehicle operation state obtainer.

	22.  (Currently amended)  A non-transitory physical computer-readable medium comprising instructions being executed by a computer, the instructions including a computer-implemented method for modifying a program code before writing the modified program code to an electronic control unit (ECU), the method including:
	before writing modified program code to the ECU:
		extracting a control flow representing a call-return relationship between functions as well as extracting the functions themselves from a program code;
		determining from an instruction in the program code a predetermined importance of a user safety corresponding to each of the extracted functions, wherein the predetermined importance is determined based on a risk ranking table that indicates, for respective callable functions, the predetermined importance of an impact of a callable function on the user safety; and
		inserting a check instruction into high-importance functions among the control flows of the identified functions in the program code upon a determination that a predetermined importance of at least one of the extracted functions exceeds an importance threshold, as modified program code executable by the ECU, to 

	23.  (Previously presented)  The non-transitory physical computer-readable medium of claim 22, wherein the method further includes selectively performing the check instruction based on the predetermined importance of the user safety corresponding to each of the extracted functions.

	24.  (Currently amended)  The non-transitory physical computer-readable medium of claim 22, wherein the method further includes checking whether the control flow is 

	25.  (Previously presented)  The non-transitory physical computer-readable medium of claim 22, wherein the program code includes a caller function and a callee function, and wherein the method further includes:
	calling a callee function by the caller function;
	returning control to the caller function; 
	storing a return address from the callee function to the caller function in a secure region based on a return instruction in the check instruction; and
	returning from the callee function to the caller function based on the stored return address.

	26.  (Original)  The non-transitory physical computer-readable medium of claim 25, wherein the return instruction includes performing the return process that returns to the return address stored in the secure region.

	27.  (Original)  The non-transitory physical computer-readable medium of claim 25, wherein the return instruction includes 
	comparing a first return address stored in the secure region and a second return address stored in a stack region when the caller function calls the callee function for returning from the callee function to the caller function; and 
	returning to the first return address or the second return address upon determining a match between the first return address and the second return address.

	28. (Previously presented) A program generator that modifies a program code before writing the modified program code to an electronic control unit (ECU), the program generator comprising: 
a processor; 
a non-transitory computer-readable memory storing instructions that, when executed, cause the following to be performed:  
extract callable functions and control flows from a program; 
obtain a risk ranking table that indicates, for respective callable functions, a predetermined importance of an impact of a callable function on a user safety; 
determine the predetermined importance of the user safety corresponding to each of the extracted callable functions, wherein the predetermined importance is determined based on the risk ranking table; 
identify the extracted callable functions having at least a preset importance of the user safety, and identify the control flows of the identified functions; 
insert check instructions into high-importance functions among the control flows of the identified functions in the program code, as modified program code executable by the ECU, in at least one of: an end of a calling function that calls the identified function, and an end of the identified function; and 
store the modified program code executable by the ECU, including inserted check instructions.  

	29.  (Previously presented) The program generation method of claim 1, further comprising:
writing the modified program code into an ECU disposed in a vehicle.

	30.  (Previously presented) The program generation method of claim 1, further comprising:
writing the modified program code into an ECU disposed in a vehicle; and
executing, by the ECU, the modified program code written in the ECU.

31. (Previously presented) The program generation method according to claim 1, further comprising:
writing the modified program code into an electronic control unit that is installed in a vehicle, and
changing the predetermined importance of the check instruction in the modified program code in the electronic control unit according to an operation state of the vehicle.

32.  (Previously presented)  The electronic control unit of claim 9, wherein 
the program code is written to the electronic control unit installed in a vehicle, and
the electronic control unit further includes:
	an operation state detector configured to receive an operation state of the vehicle; and
	an importance changer configured to change the importance of the function written in the program code according to the detected operation state.

	Claims 33-34. (Canceled)
	34. (New) An electronic control unit comprising: 
	a processor; and
	a non-transitory computer-readable memory storing instructions that, when executed, cause the following to be performed:  
	receive an operation state; 
	change an importance of a function, at least partly on the basis of the operation state; 
	based on a determined importance, select a check instruction of the function having a changed importance that is equal to or greater than the determined importance; 
	determine that an operation state has not changed;
	execute a program; 
	determine that an abnormality is detected; and 
	perform a predetermined process associated with the abnormality. 


Allowable Subject Matter
Claims 1-32 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496